DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
	Claims 1-12 are pending. Claims 1-12 are presented for examination on the merits.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1-3, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Ferra et al. (US2012/0141448, cited in the IDS dated 11/19/2014) and under 35 U.S.C. 102(a)(2) as being anticipated by De Ferra et al. (“De Ferra”, US 2012/0141448, cited in the IDS dated 6/1/2021).
	De Ferra discloses that phosphatidic acid is administered orally to increase muscle mass and strength in exercising mammals.  Phosphatidic acid is administered orally to aging, bedridden or cachectic patients to improve nitrogen balance.  The preferred form of phosphatidic acid for administration is phosphatidic acid-enriched  lecithin.  Creatine is co-administered orally to increase the muscle-building and strength effect.  Other suggested additives include nutritional and herbal supplements, micronutrients and hormones. De Ferra reaches a method for increasing muscle mass and strength in mammals comprising the oral administration of a therapeutically effective amount of essentially pure phosphatidic acid or phosphatidic acid enriched lecithin. The method may comprise 0.1 grams to 40 grams, reading upon instant claim 2, administered orally one to three times daily (e.g., claim 2 of De Ferra) and may encompass 0.5 to 4 grams (e.g., claim 3 of De Ferra) reading upon instant claim 3.
De Ferra et al.’s invention relates to the administration of a therapeutically effective amount of naturally occurring, isolated compounds which are biologically active in increasing muscle mass and strength by stimulation of anabolic metabolism.  This invention relates specifically to the oral use of phosphatidic acid (PA) and particularly a novel PA from soy lecithin, termed PA-enriched lecithin, and more particularly to novel methods for administration of PA for the enhancement of muscle mass and/or strength in mammals such as humans, equines and canines.  The methods of De Ferra’s invention are also directed to reverse the catabolism of muscle leading to sarcopenia in bedridden, aging or cachectic subjects or those in a weightless environment. 
Furthermore, De Ferra discloses that essentially pure PA and PA-enriched lecithin enriched lecithin are prepared from soy lecithin by enzymatic conversion.  The product produced by Chemi Nutra, Inc.  (White Bear Lake, Minn.) contains 50-60% phosphatidic acid, 5-15% phosphatidylcholine, 1-5% lyso-phosphatidylcholine and 1-5% N-acyl phosphatidyl ethanolamine.  The PA-enriched lecithin was given in four 400 milligram capsules to provide 1.6 grams of PA-enriched lecithin (containing 0.8-0.96 g PA).  The placebo was rice flour in a capsule identical in weight and color to the PA-enriched lecithin capsule (e.g., [0033]). In the example, four recreationally trained, young, healthy men, with at least one year of resistance training experience who met the enrollment criteria, were recruited for this study.  All subjects performed the same training program, four days each week, split routine program as described below in Table II.  The four-day a week workout that was recommended to each subject included core exercises (denoted with an asterisk) which were a requirement of the study.  Other exercises, assistance exercises, could be substituted for the core exercises only with the investigator's approval.  However, all sets and repetitions were required to be the same.  Subjects were allowed a 90 second rest period between each set.  No additional sets or exercises were allowed as this would change the training volume, defined as the total work load (reps times weight). 
The subjects were randomly divided into two groups.  The test group received 4 capsules of 400 mg equaling 1.6 grams per day of PA-enriched lecithin (Mediator™, Chemi Nutra, Inc., White Bear Lake, Minn.).  The control subjects received 4 capsules of 400 mg equaling 1.6 grams per day of rice flour.  Subjects consumed either the test supplement or the placebo 15 minutes prior to workout.  At the end of each workout, subjects were provided with a collagen protein drink consisting of 36 grams of collagen peptides mixed with 500 ml of water.  On days of no workout, subjects consumed the respective capsules at approximately the same time of day that they worked out.  During these non-workout days, subjects did not receive the protein drink ([0036]). 
Please note that 1.6 grams at 50-60% PA-enriched lecithin, with 0.8-0.96 PA which reads upon approximately 1.0 -1.5 grams per day of pure PA and also is encompassed by the range 0.5-4.0 grams per day. Results of the study were determining by measuring skeletal muscle strength, e.g., Table III. 
Furthermore, De Ferra et al. disclose different times of administration, e.g., before or after exercising. The administration of PA should be combined with as much exercise as the subject is able to perform, preferably within the anabolic window when the effect is more pronounced (instant claim 5). This cycle of rebuilding actually starts approximately 90 min before exercise and is especially rapid and intense during the 90 minutes following exercise. An easily digested protein supplement such as whey protein increases the effect. Another recommended protein is partially hydrolyzed collagen. The protein should be taken from approximately 90 min before until 90 min after exercise for best effect [0016].
Likewise, De Ferra discloses that an additional composition to increase muscle mass can be a combination of creatine plus PA (instant claim 9). Creatine is stored mainly in muscle tissue, where it is phosphorylated to creatine phosphate by ATP. The high energy phosphate bond of creatine phosphate is readily transferred to adenosine diphosphate by the enzyme creatine kinase forming ATP, which is available for muscle contraction and relaxation. Creatine is usually added in an amount from about 3 to 20 grams ([0017]) (instant claim 10). In Example 4, creatine is administered concurrently with PA ([0050]).
Therefore the reference is deemed to anticipate the instant claims above.
8.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hellhammer et al. (“Hellhammer”, Stress, June 2004, cited IDS dated 6/1/2021).
Hellhammer teaches that phosphatidylserine, derived from cow brains, has been shown previously to dampen the ACTH and cortisol response to physical stress. Further research investigated the influence of soy lecithin phosphatidylserine supplementation on mood and heart rate when faced with an acute stressor. Hellhammer investigated the effects of soy lecithin phosphatidic acid and phosphatidylserine complex (PAS) supplementation on pituitary adrenal reactivity (ACTH, cortisol) and on the psychological response (Spielberger State Anxiety Inventory stress subscale) to a mental and emotional stressor. Four groups of 20 subjects were treated for three weeks with daily dosages of either 400 mg PAS, 600 mg PAS, 800 mg PAS, or placebo before exposure to the Trier Social Stress Test (TSST, which reads upon an exercise session). Treatment with 400 mg PAS resulted in a pronounced blunting of both serum ACTH and cortisol, and salivary cortisol responses to the TSST, but did not affect heart rate. The effect was not seen with larger doses of PAS. PAS is a complex of phospholipids of which every “100 mg” PAS capsule consists of 100 mg phosphaditylserine (PS) and 125 mg phosphatic-acid (PA), plus 270 mg of other inert phospholipids (PC, PI, PE, Lyso Phospholipids) and 5mg silicon dioxide (anti-caking material) and thus the amounts that were administered to the patients were 500 mg of PA, 720 mg of PA and 1000 mg PA, thus reading upon the active step of orally administering a composition comprising a therapeutically effective amount of phosphatidic acid as in instant claims 1-3. 
According to Hellhammer, with regard to the psychological response, 400 mg PAS seemed to exert a specific positive effect on emotional responses to the TSST. While the placebo group showed the expected increase in distress after the test, the group treated with 400 mg PAS showed decreased distress. These data provide initial evidence for a selective stress dampening effect of PAS on the pituitary–adrenal axis, suggesting the potential of PAS in the treatment of stress related disorders (e.g., abstract).
Hellhammer’s study was a double-blind, single centre study. The study duration was 4 weeks. Eighty panelists were invited to the laboratory for pre-tests and for the experiment. They were assigned to one of the four treatment groups (20 subjects per group; 10 males and 10 females): per day, the first group used placebo, the second group received 400 mg/day PAS, the third group 600 mg/day PAS and the fourth group 800 mg/day PAS. Soy lecithin PAS complex capsules as well as placebo capsules were provided by Lipogen Ltd., Haifa, Israel. PAS is a complex of phospholipids of which every “100 mg” PAS capsule consists of 100 mg phosphaditylserine (PS) and 125 mg phosphatic-acid (PA), plus 270 mg of other inert phospholipids (PC, PI, PE, Lyso Phospholipids) and 5mg silicon dioxide (anti-caking material). PAS is patent protected (US 6,410,522 published in June 25, 2002). The placebo was maize starch and the capsules looked identical to the PAS capsules.

    PNG
    media_image1.png
    234
    610
    media_image1.png
    Greyscale

Thus 	400 mg PAS = 400 *1.25 Phosphatidic acid= 500 mg PA.
	600 mg PAS = 600 *1.25 Phosphatidic acid= 750 mg PA.
	800 mg PAS = 800 *1.25 Phosphatidic acid=1000 mg PA.
Before entry into Hellhammer’s study, subjects were pre-screened by the investigator for the criteria indicated above in the subject selection section. A medical history was also taken from each subject. One day before initiation of treatment, salivary cortisol levels were assessed in all subjects (at 4 p.m.) in order to establish a pre-treatment salivary cortisol baseline level, to exclude hyper- or hypocortisolism and to familiarise the subjects with the saliva sampling procedure. Groups received their respective test product dosage three weeks before the TSST exposure. Each test product consisted of 21 daily containers with 8 identical capsules each containing in sum, either 400, 600, 800 mg PAS (as “100 mg” PAS per capsule), or placebo (i.e. 0–4 placebo capsules per day for PAS-treated subjects, or 8 placebo capsules for the controls). Subjects were instructed to take any three capsules at breakfast, any three capsules at lunch and the last two capsules at dinner in the evening, every day. For compliance inspection, each subject was instructed to bring all the empty containers of the treatment capsules on the last day of treatment (the TSST exposure date) and to use daily a salivette before bedtime. Subjects expected that product levels would be assessed in these saliva samples. On the last day of treatment (day 21) subjects took the three capsules in the morning as usual. In the early afternoon they attended the TSST. Immediately before the introduction to the TSST (90 min before TSST exposure) the last three capsules were taken in the presence of the investigator.

    PNG
    media_image2.png
    294
    643
    media_image2.png
    Greyscale

Thus, Hellhammer discloses a method comprising the step of orally administering a composition comprising a therapeutically effective amount of approximately 0.5-4.0 grams of phosphatidic acid (0.5 g, 0.75 g and 1.0 g), which also reads upon approximately 1.0-1.5 grams per day. The method of Hellhammer also teaches the step of dividing the therapeutically effective amount of phosphatidic acid into a plurality of doses per day.
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim (MPEP 2111.02). In the instant case, the preamble "method of increasing muscle mass and strength in mammals" and "method of increasing skeletal muscle mass and strength in mammals" do not appear to have any manipulative difference with respect to the method of Hellhammer et al. which teaches all the instantly claimed limitations. Furthermore, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In the instant case, the wherein clauses: “wherein muscle mass and strength are increased” and “wherein skeletal muscle mass and strength are increased” do not appear to introduce any further manipulative / active steps with respect to the Hellhammer reference. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ functional effects such as increased muscle mass and strength and/or increased skeletal muscle mass and/or strength (within the claimed method) differs and, if so, to what extent, from that of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-anticipation by objective evidence is shifted to the Applicants.
Therefore the reference is deemed to anticipate the instant claims above.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 3-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over De Ferra et al. (“De Ferra” US2012/0141448, cited in the IDS dated 6/1/2021).
De Ferra teaches that phosphatidic acid is administered orally to increase muscle mass and strength in exercising mammals.  Phosphatidic acid is administered orally to aging, bedridden or cachectic patients to improve nitrogen balance.  The preferred form of phosphatidic acid for administration is phosphatidic acid-enriched lecithin.  Creatine is co-administered orally to increase the muscle-building and strength effect.  Other suggested additives include nutritional and herbal supplements, micronutrients and hormones. De Ferra discloses a method for increasing muscle mass and strength in mammals comprising the oral administration of a therapeutically effective amount of essentially pure phosphatidic acid or phosphatidic acid enriched lecithin. The method may comprise 0.1 grams to 40 grams, administered orally one to three times daily (e.g., claim 2 of De Ferra et al.) and may encompass 0.5 to 4 grams (e.g., claim 3 of De Ferra et al.). Furthermore, when the mammal is a human, 0.5 to 4 grams are recommended, a horse 10 to 40 grams are recommended, a whippet 0.1-0.3 g are recommended, a greyhound 0.2 to 0.4 grams are recommended. The administration is preferably 90 min before or after exercise (e.g., page 2, col. 1), thus reading upon claims 4-5.
De Ferra’s invention relates to the administration of a therapeutically effective amount of naturally occurring, isolated compounds which are biologically active in increasing muscle mass and strength by stimulation of anabolic metabolism.  This invention relates specifically to the oral use of phosphatidic acid (PA) and particularly a novel PA from soy lecithin, termed PA-enriched lecithin, and more particularly to novel methods for administration of PA for the enhancement of muscle mass and/or strength in mammals such as humans, equines and canines.  The methods of De Ferra et al.’s invention are also directed to reverse the catabolism of muscle leading to sarcopenia in bedridden, aging or cachectic subjects or those in a weightless environment. 
Furthermore, De Ferra et al. disclose that essentially pure PA and PA-enriched lecithin enriched lecithin are prepared from soy lecithin by enzymatic conversion.  The product produced by Chemi Nutra, Inc.  (White Bear Lake, Minn.) contains 50-60% phosphatidic acid, 5-15% phosphatidylcholine, 1-5% lyso-phosphatidylcholine and 1-5% N-acyl phosphatidyl ethanolamine.  The PA-enriched lecithin was given in four 400 milligram capsules to provide 1.6 grams of PA-enriched lecithin.  The placebo was rice flour in a capsule identical in weight and color to the PA-enriched lecithin capsule (e.g., [0033]). In the example, four recreationally trained, young, healthy men, with at least one year of resistance training experience who met the enrollment criteria, were recruited for this study.  All subjects performed the same training program, four days each week, split routine program as described below in Table II.  The four-day a week workout that was recommended to each subject included core exercises (denoted with an asterisk) which were a requirement of the study.  Other exercises, assistance exercises, could be substituted for the core exercises only with the investigator's approval.  However, all sets and repetitions were required to be the same.  Subjects were allowed a 90 second rest period between each set.  No additional sets or exercises were allowed as this would change the training volume, defined as the total work load (reps times weight). 
The subjects were randomly divided into two groups.  The test group received 4 capsules of 400 mg equaling 1.6 grams per day of PA-enriched lecithin (Mediator™, Chemi Nutra, Inc., White Bear Lake, Minn.).  The control subjects received 4 capsules of 400 mg equaling 1.6 grams per day of rice flour.  Subjects consumed either the test supplement or the placebo 15 minutes prior to workout.  At the end of each workout, subjects were provided with a collagen protein drink consisting of 36 grams of collagen peptides (reading upon the limitations of claim 6 and claim 8) mixed with 500 ml of water.  On days of no workout, subjects consumed the respective capsules at approximately the same time of day that they worked out.  During these non-workout days, subjects did not receive the protein drink ([0036]). 
Please note that 1.6 grams at 50-60% PA-enriched lecithin, with 0.8-0.96 PA which reads upon approximately 1.0 -1.5 grams per day of pure PA. Results of the study were determining by measuring skeletal muscle strength, e.g., Table III. 
Furthermore, De Ferra discloses different times of administration, e.g., before or after exercising. The administration of PA should be combined with as much exercise as the subject is able to perform, preferably within the anabolic window when the effect is more pronounced. This cycle of rebuilding actually starts approximately 90 min before exercise and is especially rapid and intense during the 90 minutes following exercise (thus reading upon the limitation of claims 5 and 6). An easily digested protein supplement such as whey protein increases the effect. Another recommended protein is partially hydrolyzed collagen. The protein should be taken from approximately 90 min before until 90 min after exercise for best effect [0016].
Likewise, De Ferra teaches that an additional composition to increase muscle mass can be a combination of creatine plus PA. Creatine is stored mainly in muscle tissue, where it is phosphorylated to creatine phosphate by ATP. The high energy phosphate bond of creatine phosphate is readily transferred to adenosine diphosphate by the enzyme creatine kinase forming ATP, which is available for muscle contraction and relaxation. Creatine is usually added in an amount from about 3 to 20 grams ([0017]). In Example 4, creatine is administered concurrently with PA ([0050]) (reading upon claim 9).
It would have been obvious to use any amounts teach within the active range of phosphatidic acid (e.g., claims). One of ordinary skill in the art at the time of effective filing date would have been motivated to do so given that De Ferra indicates such ranges as therapeutically effective ranges to increase muscle mass and strength. One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Furthermore, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.””  (e.g., MPEP 2144.05). Moreover, one of ordinary skill in the art would have been motivated to administer the PA, collagen and creatine in the anabolic window (90 min before to 90 min after exercising) as taught by the De Ferra (e.g., [0016], and Examples). One of ordinary skill in the art at the time of effective filing date would have been motivated to do so in order to provide the building blocks for muscle synthesis. One of ordinary skill in the art at the time of effective filing date would have had a reasonable expectation of success given that the examples provided administration of the PA, collagen and creatine within the anabolic windows (e.g., 15 min before exercising for PA and creatine and 0 min after workout for the collagen protein) (e.g., Examples 1-4). Likewise, the administration could have been in multiple doses encompassing the therapeutically effective amount of the PA (e.g., Examples). 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
	Claims 7, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over De Ferra et al. (“De Ferra”, US2012/0141448, cited in the IDS dated 6/1/2021) in view of Ferguson et al. (“Ferguson”, US 2011/0111066, cited in the IDS dated 6/1/2021).
De Ferra is relied upon as above.
De Ferra does not expressly teach administering phosphatidylcreatine.
Ferguson teaches a composition that, through the stimulation of peroxisome proliferator-activated receptors (PPARs) and peroxisome proliferator-activated receptor-gamma coactivator (PGC-1α) during training, regulates athletic function and stimulates the anabolic pathways. The composition may be utilized as a dietary supplement or conventional food to improve athletic function and/or muscle growth and development via improved anabolism and includes at least one PPAR agonist, at least one PGC-1 α agonist, and at least one creatine derivative. The creatine derivatives include creatine, creatine heptyl ester, creatine ethyl ester, creatinol-O-phosphate, and a salt or a solvate thereof (e.g., claims, abstract).
Ferguson discloses nutritional compositions and method thereof for providing a beneficial physical effect to an individual comprising administering a therapeutically effective amount of a creatine derivative including phosphatidyl choline N-Phosphatidyl Creatine Heptanoate Ester and/or creatine and/or salts thereof (e.g., [0035]) for increasing anabolism in a human subject during physical activity (e.g., claims of Ferguson, abstract). One expected measure of increased anabolism will be enhanced or increased muscle growth or size (e.g., Examples).
The nutritional composition of Ferguson can further include one or more free amino acids including essential amino acids and/or branched chain amino acids.  Generally, it has been found that ingesting free amino acids has a beneficial impact on muscle performance and recovery and promotes anabolism.  Essential amino acids have generally been shown to have both an anti-catabolic effect and an anabolic effect during exercise and in the post-exercise period while branched chain amino acids (BCAAs), particularly leucine, have been shown to preserve muscle and decrease protein breakdown during times of weight loss or other catabolic circumstances ([0051]).  The essential amino acids histidine, methionine, threonine, lysine, phenylalanine, leucine, isoleucine, and valine are amino acids not made by the body and must be consumed from food or supplements.  The nutritional composition and methods disclosed herein take full advantage of the ergogenic benefit of combining carbohydrates and essential amino acids ([0054]).
Ferguson also discloses that branched chain amino acids consumed during and post workout are thought to spare muscle glycogen, promote anabolism and anti-catabolism, promote recovery, promote alanine and glutamine production, and regulate fatigue (lactic acid) and DOMS (Delayed Onset Muscle Soreness) ([0052]). Oral daily doses of the nutritional composition of Ferguson can be between about 1 to about 1000 grams, suitably between about 1 to about 100 grams, or, between about 1 to about 30 grams ([0060]) and thus reads upon claim 13. 
It would have been obvious to one of ordinary skill in the art to administer creatine or N-phosphatidyl creatine heptanoate ester in the method of De Ferra et al. One of ordinary skill in the art at the time of effective filing date would have been motivated to do so to increase muscle mass given the teachings of Ferguson et al. (e.g., claims and Examples). One of ordinary skill in the art at the time of effective filing date of the instant invention would have had a reasonable expectation of success given that it is well known that it is prima facie obvious to combine or co-administer two or more ingredients each of which is taught by the prior art to be useful for the same purpose (in this case, for increasing muscle mass) in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  
Moreover, it would have also been obvious to administer leucine in the method of De Ferra. One of ordinary skill in the art at the time of effective filing date would have been motivated to do so to increase/maintain muscle mass given the known anti-catabolic effect and an anabolic effect during exercise and in the post-exercise period while branched chain amino acids (BCAAs), particularly leucine, which have been shown to preserve muscle and decrease protein breakdown during times of weight loss or other catabolic circumstances. One of ordinary skill in the art at the time of effective filing date of the instant invention would have had a reasonable expectation of success given that it is well known that it is prima facie obvious to combine or co-administer two or more ingredients each of which is taught by the prior art to be useful for the same purpose (i.e., muscle mass increase).  The idea for combining them flows logically from them having been used individually in the prior art.  
With regards to the instantly claimed therapeutically effective amounts of creatine and leucine, although not expressly taught by Ferguson., it is noted that Ferguson teaches administering therapeutically effective amounts of leucine and creatine for muscle increase, and that "[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’” (MPEP 2144.05).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over De Ferra et al. (“De Ferra”, US2012/0141448, cited in the IDS dated 6/1/2021) in view of Crowe et al. (“Crowe”, Eur J Appl Physiol, 2006, cited in the IDS dated 6/1/2021).
De Ferra is relied upon as above.
De Ferra does not expressly teach administering leucine.
Crowe teaches that branched chain amino acids (BCAA), particularly leucine, have been suggested to be ergogenic for both endurance and strength/power performance. Crowe et al.’s study investigated the effects of dietary leucine supplementation on the exercise performance of outrigger canoeists. Thirteen (ten female, three male) competitive outrigger canoeists [aged 31.6 (2.2) year, VO2max 47.1 (2.0) ml kg1 min1] underwent testing before and after 6-week supplementation with either capsulated L-leucine (45 mg kg-1d-1; n=6) or placebo (cornflour; n=7). Testing included anthropometry, 10 s upper body power and work and a row to exhaustion at 70–75% maximal aerobic power where perceived exertion (RPE), heart rate (HR) and plasma BCAA and tryptophan concentrations were assessed. Leucine supplementation resulted in significant increases in plasma leucine and total BCAA concentrations. Upper body power and work significantly increased in both groups after supplementation but power was significantly greater after leucine supplementation compared to the placebo [6.7 (0.7) v.6.0 (0.7) W kg-1]. Rowing time significantly increased [77.6 (6.3)–88.3 (7.3) min] and average RPE significantly decreased [14.5 (1.5)–12.9 (1.4)] with leucine supplementation while these variables were unchanged with the placebo. Leucine supplementation had no effect on the plasma tryptophan to BCAA ratio, HR or anthropometric variables. Six weeks’ dietary leucine supplementation significantly improved endurance performance and upper body power in outrigger canoeists without significant change in the plasma ratio of tryptophan to BCAA (e.g., abstract).

    PNG
    media_image3.png
    446
    403
    media_image3.png
    Greyscale

It would have been obvious to add, e.g., leucine in the method of De Ferra. One of ordinary skill in the art at the time of effective filing date would have been motivated to do given that leucine supplementation at 45 mg kg-1 d-1 (i.e., 4.5 g/day per subject weighing 100 kg, which is within the claimed range of 2-5 g) was shown to significantly increase work and upper body power in competitive athletes. One of ordinary skill in the art at the time of effective filing date of the instant invention would have had a reasonable expectation of success given that it is well known that it is prima facie obvious to combine or co-administer two or more ingredients each of which is taught by the prior art to be useful for the same purpose (in this case, for increasing muscle strength) in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from them having been used individually in the prior art.  
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,835,543. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘543 comprise overlapping subject matter.
US ‘543 is drawn to a method of increasing muscle mass and strength in mammals, the method comprising the step of orally administering a composition comprising a therapeutically effective amount of approximately 0.5-4.0 grams of phosphatidic acid, wherein muscle mass and strength are increased, said composition further comprising a therapeutically effective amount of leucine, said composition including phosphatidylleucine.
Another independent claim is: “a method of increasing skeletal muscle mass and strength in mammals, the method comprising the step of orally administering a composition comprising a therapeutically effective amount of phosphatidic acid to an exercising subject, wherein skeletal muscle mass and strength are increased, said composition further comprising a therapeutically effective amount of leucine, said composition including phosphatidylleucine”.
Dependent claims include: “a method of increasing skeletal muscle mass and strength in mammals according to claim 2, wherein the therapeutically effective amount of phosphatidic acid is approximately 0.5-4.0 grams per day”; “a method of increasing skeletal muscle mass and strength in mammals according to claim 2, wherein the therapeutically effective amount of phosphatidic acid is approximately 1.0-1.5 grams per day”; “a method of increasing skeletal muscle mass and strength in mammals according to claim 2, said oral administration step further comprising the step of dividing the therapeutically effective amount of phosphatidic acid into a plurality of doses per day with at least one dose being administered to the exercising subject within 1-2 hours following an exercise session”; “a method of increasing skeletal muscle mass and strength in mammals according to claim 2, wherein said oral administration step is executed to the exercising subject following exercise during the anabolic window”; “a method of increasing skeletal muscle mass and strength in mammals according to claim 6, further comprising the step of orally administering 20-100 grams of protein during the anabolic window”; “a method of increasing skeletal muscle mass and strength in mammals according to claim 7, wherein the protein is a complete protein containing all the essential amino acids”; “a method of increasing muscle mass and strength in mammals according to claim 7, wherein the protein is whey or partially hydrolyzed collagen protein”; “a method of increasing muscle mass and strength in mammals according to claim 2, said composition further comprising a therapeutically effective amount of creatine”; “a method of increasing muscle mass and strength in mammals according to claim 10, wherein said therapeutically effective amount of creatine is 3-20 grams”; “a method of increasing muscle mass and strength in mammals according to claim 10, said composition including phosphatidylcreatine”; “a method of increasing muscle mass and strength in mammals according to claim 1, wherein the therapeutically effective amount of phosphatidic acid is approximately 1.0-1.5 grams per day”; “a method of increasing muscle mass and strength in mammals according to claim 1, said oral administration step further comprising the step of dividing the therapeutically effective amount of phosphatidic acid into a plurality of doses per day with at least one dose being administered within 1-2 hours following an exercise session”; “a method of increasing muscle mass and strength in mammals according to claim 1, wherein said oral administration step is executed to an exercising subject following exercise during the anabolic window”; “a method of increasing muscle mass and strength in mammals according to claim 15, further comprising the step of orally administering 20-100 grams of protein during the anabolic window”; “a method of increasing muscle mass and strength in mammals according to claim 16, wherein the protein is a complete protein containing all the essential amino acids”; “a method of increasing muscle mass and strength in mammals according to claim 16, wherein the protein is whey or partially hydrolyzed collagen protein”; “a method of increasing muscle mass and strength in mammals according to claim 1, said composition further comprising a therapeutically effective amount of creatine”; “a method of increasing muscle mass and strength in mammals according to claim 19, wherein said therapeutically effective amount of creatine is 3-20 grams”; “a method of increasing muscle mass and strength in mammals according to claim 19, said composition including phosphatidylcreatine”; “a method of increasing muscle mass and strength in mammals according to claim 1, wherein said therapeutically effective amount of leucine is 2-5 grams.”
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/               Primary Examiner, Art Unit 1658                                                                                                                                                                                         
MMCG 11/2022